Citation Nr: 0933531	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cellulitis, bilateral 
lower extremities, to include as secondary to service-
connected left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and May 2006 Regional 
Office (RO) in Chicago, Illinois rating decisions, which 
denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in July 2009.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
cellulitis, bilateral lower extremities, to include as 
secondary to service-connected left inguinal herniorrhaphy.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim. 
 
In September 2005, the Veteran submitted a claim of service 
connection for cellulitis, bilateral lower extremities.  
Accordingly, the RO sent the Veteran in November 2005 a 
notice letter detailing the requirements for establishing 
service connection for cellulitis on a direct basis.  This 
letter did not provide the Veteran with proper notice of the 
requirements for establishing service connection on a 
secondary basis.  Although the RO considered the Veteran's 
claim on a secondary basis in the May 2006 rating decision 
and provided a second notice letter in August 2006, the 
second notice letter also failed to detail the requirements 
for establishing service connection on a secondary basis.  
The Veteran's statements during the July 2009 Board hearing 
made clear that his claim primarily is that he has bilateral 
lower extremity cellulitis as a result of his service-
connected left inguinal herniorrhaphy.

As the possibility of service connection on a secondary basis 
was raised, the Veteran must be provided an opportunity to 
provide all relevant evidence to substantiate the claim.  The 
November 2005 and August 2006 notice letters, therefore, were 
inadequate, as they failed to inform the Veteran of the 
requirements for establishing service connection on a 
secondary basis prior to the final adjudication of his claim.  
Thus, upon remand, the Veteran should be given appropriate 
VCAA notice, according to the aforementioned requirements, 
and notice of the requirements for establishing secondary 
service connection, according to 38 C.F.R. § 3.310 (2008).

In addition, the Board notes the Veteran was afforded a VA 
dermatological examination in March 2006.  The March 2006 VA 
examination report noted the Veteran had not been treated for 
cellulitis in service, but had been treated for lower 
extremity cellulitis in 2004.  The Veteran also reported that 
his legs still swelled occasionally.  On examination, 
however, there was no observed swelling and the examiner 
described the Veteran's condition as intermittent and non-
worsening.  As to a diagnosis, the examiner noted there was 
no cellulitis found at the examination.

In addition to the 2004 treatment for cellulitis referenced 
by the March 2006 VA examiner, the Veteran's VA treatment 
records indicate that in December 2006 the Veteran had left 
lower extremity pain and swelling, in September 2007 
cellulitis was listed as a current medical problem, and in 
June 2008 the Veteran had cellulitis on hospital admission 
and the cellulitis "appeared active" on discharge.  
Moreover, the Board notes a March 2007 statement from the 
Veteran's VA treating physician stating the Veteran "has 
suffered from recurrent 'cellulitis' of the left leg" since 
his in-service left inguinal herniorrhaphy.  

During the July 2009 Board hearing, the Veteran reported 
continuity of symptoms of cellulitis, namely swelling, in the 
left lower extremity since service.  The Veteran reported 
swelling in his right lower extremity beginning some years 
after service.

Based on the evidence of record, there appears to be some 
question as to whether the Veteran has a current diagnosis of 
cellulitis of the bilateral lower extremities.  As discussed, 
cellulitis was not evident during the most recent VA 
examination in March 2006, but was diagnosed and treated on 
the other earlier occasion mentioned and has been noted as a 
current medical problem since March 2006 and is reported as 
intermittent by the Veteran.  Based on the above, the Board 
concludes a new VA examination is warranted.  If feasable, 
the Veteran should be examined while his cellulitis is 
exhibiting observable symptomatology.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) (indicating that, to the extent 
possible, VA should schedule an examination for a condition 
that has cyclical manifestations during an active stage of 
the disease to best determine its severity); see also Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it 
is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from April 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the Veteran should be informed 
of how to establish his claim of secondary 
service connection under 38 C.F.R. 
§ 3.310.

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
condition from the VAMC in Chicago, 
Illinois from April 2009 to the present.  
Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran has bilateral lower 
extremity cellulitis or any other 
dermatological disorder that has been 
caused or aggravated by some incident of 
military service, to include the Veteran's 
service-connected left inguinal 
herniorrhaphy.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  If possible, and with 
supplemental information from the Veteran 
for guidance in that regard, the 
examination should be scheduled for a time 
when the skin problems are active.  If 
this is not possible, the file should be 
so annotated. 

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




